OPINION OF THE COURT
PER CURIAM:
Appellant, Calvin L. Williams, pleaded guilty to murder generally and to aggravated robbery on January 2, 1973. Following a degree of guilt hearing, he was found guilty of murder of the first degree and aggravated robbery. Following sentencing, appellant filed an appeal in this Court as to the murder conviction, and an appeal to the Superior Court as to the robbery conviction. The robbery appeal was then transferred to this Court. Subsequently, this Court remanded the case to the trial court in order to permit appellant to file post-verdict motions. Commonwealth v. Williams, 459 Pa. 589, 330 A.2d 854 (1975). Following the denial of post-verdict motions, the present appeal was filed.
In this appeal, appellant contends (1) that his plea of guilty was not entered knowingly, understandingly and voluntarily, and (2) that the evidence was insufficient to sustain a verdict of murder of the first degree. We have examined these issues and find them to be without merit.
*294Issues raised concerning the sufficiency of the on-the-record colloquy prior to the acceptance of the guilty plea were not raised in post-verdict motions and not properly before us. E. g., Commonwealth v. Banks, 465 Pa. 387, 350 A.2d 819 (1976).
Judgments of sentence affirmed.
JONES, former C. J., did not participate in the decision of this case.